 In the Matter of AMERICAN SMELTING AND REFINING COMPANYandA. S. & R. FOREMEN'S ASSOCIATIONCase No. 4-P-1787.-DecidedMarch8, 1946Mr. R. Worth Vaughan,of New York City, andMr. K. Harms,ofPerth Amboy, N. J., for the Company.Mr. Samuel Sladkus,of Perth Amboy, N. J., for the Union.Mr. Seymour Cohen,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by A. S. & R. Foremen's Association,herein called the Union, alleging that a question affecting commercehad arisen concerning the representation of employees of AmericanSmelting and Refining Company, Perth Amboy, New Jersey, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Eugene M. Purver,Trial Examiner. The hearing was held at Perth Amboy, New Jersey,on August 9, 1945.The Company and the Union appeared andparticipated.All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.At the hearing, the Company moved to dis-miss the petition on the following grounds : (1) the foremen soughtto be included in the alleged appropriate unit are not "employees"within the meaning of the National Labor Relations Act, and (2) theunit sought is not appropriate because the foremen are a part ofmanagement and the establishment of such a collective bargainingunit would not effectuate the policies of the Act. The Trial Examinerreferred this motion to the Board.For reasons stated hereinafter,the motion is hereby denied.The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.Inasmuch as all parties have taken advantage of the opportunity66 N. L.R. B., No. 59.477 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDafforded them to file briefs, and these briefs fully discuss the issues,the Company's request for oral argument is hereby denied.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.TIIE BUSINESS OF THE COMPANYAmerican Smelting and Refining Company, a New Jerseycorpora-tion,is engaged in the mining, smelting, and refining of non-ferrousmetals,particularly lead, copper, and zinc.It operates about 30smelting and refining plants and about 18 mines in the United States,Mexico, and South America, including the refinery at Perth Amboy,New Jersey, with which we are here solely concerned.' The annualgross value of the raw materials used at the Perth Amboy, NewJersey, plant exceeds $40,000,000, of which 95 percent is shipped frompoints outside the State of New Jersey. The gross annual business ofthe Company at this plant exceeds $40,000,000. It was stipulated atthe hearing that substantially all the Company's products went eitherdirectly or indirectly into the war effort.'The Company concedes that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDThe A. S. & R. Foremen's Association is an independent labororganization, admitting to membership supervisory employees of theCompany.III.THEQUESTION CONCERNINGREPRESENTATIONTile Company has refused to grant recognition to the Union as theexclusive bargaining representative of its foremen and non-workingassistant foremen until the Union has been certified by the Board inan appropriate unit.In support of its motion to dismiss the petition, the Companycontends that the foremen sought to be included in the alleged appro-priate unit are not "employees" within the meaning of the Act. IntheYoungcase,2 we recently had occasion to reaffirm our holding inthePackard 3andSoss 4cases that foremen, in relation to their em-i The Perth Amboy, New Jersey, plantincludes a division known as the FederatedMetalsDivision,which is alsoinvolvedin this proceeding.2 SeeMatterofL.A.Young Spring &WareCorpoiation,G5 N. L. It. B. 298, andeases cited therein.3Matter of Packand Motor Car Company,61 N. L. It. B. 4, and 64 N. L. R. B. 1212Matterof SassManufacturingCompany,et al,56 N. L. R B. 348. AMERICAN SMELTING AND REFINING COMPANY479ployer, are "employees" within the meaning of the Act. In accordwith these prior determinations, we find that the foremen involved inthe present proceeding are "employees" within the meaning of theAct.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.6We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union's petition, as amended at the hearing, seeks a unit includ-ing all foremen, assistant general foremen, and non-working assistantforemen who are on a salary basis, but excluding general foremen.The Company makes no contention as to the composition of the unit,but takes the position that a unit of foremen is inappropriate, bothbecause foremen are a part of management and because the establish-ment of such a unit would not effectuate the policies of the Act.The Company attempts to distinguish this case from thePackardcase,wherein we rejected contentions similar to those made by theCompany, on the grounds that the authority and responsibilities ofthe foremen here concerned are much broader than those of the fore-men in that case, so that we are not dealing here with mere "trafficcops" of industry; that there are here no highly integrated productionunits such as are found in mass production industries; and that thereis no need here for collective bargaining by supervisory employees aswas alleged in that case.But we held in theYoungcase, as we dohere, that the application of the Act to foremen does not depend uponthe variation in the duties and responsibilities of foremen from com-pany to company or upon the type of industry involved, whether massproduction or non-mass production; and that, as "employees," fore-men are entitled to be placed in some appropriate unit under Sec-tion 9 (b).The Company insists that the Union is not sufficiently independentof the International Union of Mine, Mill & Smelter Workers, CIO,6which represents the Company's production and maintenance em-ployees-, to be eligible to represent the foremen here involved.Theevidence is undisputed that it was originally the intention of theemployees who formed the Union to affiliate with the Smelter5 The Field Examiner reported that the Union submitted 66 authorization cards datedMay 1945.There are approximately 89 employees in the appropriate unit,0 $erein called the Smelter workers. 480DECISIONSOF NATIONAL LABOR RELATIONS BOARDWorkers, and that several of the Smelter Workers' representativesattended several meetings held by such employees.Upon being in-formed, however, that the Smelter Workers did not admit foremento membership, the employees went on to create the Union as an inde-pendent and unaffiliated labor organization, with eligibility for mem-bership limited to all salaried foremen of the Company below therank of general foremen.There is no showing that the Union is notfree to formulate its own policies, to decide its own course of action,and to make its own collective bargaining contracts.Accordingly, wefind that the Unionis anindependent and unaffiliated labor organiza-tion, admitting to membership exclusively all salaried foremen belowthe rank of general foremen, at the Company's Perth Amboy, NewJersey, plant.We find, therefore, that all salaried foremen, assistant general fore-men, and non-working assistant foremen employed by the Companyin itsPerth Amboy, New Jersey, plant, excluding general foremen,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.V.TILE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with American Smelt-ing and Refining Company, Perth Amboy, New Jersey, an electionby secret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the FourthRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Sections 10 and 11, of saidRules and Regulations, among employees in the unit found appro-priate inSection IV, above, who were employed during the pay-roll AMERICAN SMELTING AND REFINING COMPANY481period immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period becausethey were ill or on vacation or temporarily laid off, and includingemployees in the armed forces of the United States who present them-selves in person at the polls, but excluding those employees who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, to determine whether ornot they desire to be represented by A. S. & R. Foremen's Associa-tion, for the purposes of collective bargaining.MR. GERARD D. REILLY took no part in the consideration of theabove Decision and Direction of Election.686572-46-32